WICKERSHAM, Judge,
dissenting:
I dissent.
Vested Gentry, appellant, plainly failed to comply with Montgomery County Civil Rule 807. While it did post surety in double the amount of costs likely to accrue in compliance with Rule 807(a)(1), appellant admitted it “inadvertently” failed to pay for record costs previously accrued as required by Rule 807 (a)(2). (Appellant’s brief p. 2). Moreover, appellant admitted that it failed to comply with Montgomery County Civil Rule 807(a)(2) in that it failed to file a certification within the twenty (20) day appeal period. (Appellant’s Answer To Petition To Strike Appeal, paragraph 7).
The trial court has broad discretion in construing its own rules, and its interpretation will not be reversed unless it amounts to an abuse of discretion. Germ v. Price, 175 Pa.Super. 286, 104 A.2d 166 (1954). I find that the lower court did not abuse its discretion and further I recognize the importance of strict adherence to procedural rules.
It cannot seriously be contended that procedural rules, either at the state or local level, are not an absolute essential to the orderly administration of justice and the smooth and efficient operation of the judicial process. . . *223The sheer number of cases and appeals make it imperative the rules be strictly enforced. Anything less would disrupt the already tenuous flow of trials and resulting appeals. Straff et al. v. Nationwide Mutual Fire Insurance Company, 230 Pa.Super. 403, 407, 326 A.2d 586, 587-588 (1974).
In light of the foregoing, I would affirm the order of the lower court.